DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 9435782 B2
Lenz et al. hereinafter Lenz
US 20110247400 A1
Schwartz et al. hereinafter Schwartz
US 8294899 B2
Wong


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz and Schwartz.
With respect to claims 1 and 15, Lenz discloses a gas sampling instrument/assembly for collection of sample gas (FIG. 1 illustrates a system for monitoring gas emissions in a landfill), the instrument (100) comprising: 
an elongated casing having a cavity defined (elongated sampling device 106) therein; 
a sample intake opening defined in the elongated casing to receive sample gas into the cavity (gas inlet port 148), the sample intake opening extending for a length along the elongated casing (Fig. 5B illustrates the gas inlet port 148 extending along the elongated sampling device 106); and 
wherein the elongated casing includes at least one port for connection with a gas analysis system (Fig. 1 illustrates the other end of gas sampling tube 140 connected to Emission-detecting device 102), the at least one port arranged in fluid communication with the cavity to provide passage for sample gas (col. 13 lines 62-64 discloses gas sampling tube 140 includes a gas inlet port 148 through which air is received and routed to emission-detecting device 102 for sampling).
Lenz discloses the claimed invention except a membrane secured to the elongated casing with a seal around the sample intake opening for passing sample gas through the membrane into the cavity. 
Schwartz, related to leak detector with optical tracer gas detection system, discloses the leak detector comprises a cell with a gas inlet that is preferably permeable to a tracer gas. Ideally, the gas inlet is selectively or exclusively permeable to the tracer gas (¶0006).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lenz with the teachings of Schwartz so that Lenz’s inlet port will have a gas permeable membrane as disclosed in Schwartz’s invention in order to enhance Lenz’s device to have the ability to block water and other foreign matters from getting into the sampling tube for the predictable benefit of preventing contamination of the emission sensor and prolonging the life of the emission-detecting device/system.  
With respect to claim 2, Lenz and Schwartz disclose the gas sampling instrument of claim 1 above. Lenz further discloses the elongated casing (140) comprises a wall defining the cavity, wherein the sample intake opening penetrates through the wall (col. 15 lines 18-21 discloses surrounding air is drawn into an air inlet port of air sampling device 106 and routed to emissions-detecting device 102 via gas sampling tube 140).
With respect to claim 3, Lenz and Schwartz disclose the gas sampling instrument of claim 2 above. Lenz discloses sampling tube 140. Lenz is silent about one of four walls of the sampling tube defining a rectangular cross-section of the elongated casing. However, it would have been an obvious matter of design choice to employ a rectangular sampling tube, since such a modification would have involved a mere change in the shape of the sampling tube.  A change in shape is generally recognized as being within the level of ordinary skill in the art. Furthermore, applicant has not disclosed that using rectangular sampling tube solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Lenz’s sampling tube.
With respect to claim 4, Lenz and Schwartz disclose the gas sampling instrument of claim 1 above. Lenz further discloses the elongated casing (140) comprises a plurality of rigid supports defining the cavity (142 and the three clamps), and wherein the sample intake opening (148)is defined between two of the plurality of rigid supports (Fig. 5A, 5C).
With respect to claim 5, Lenz and Schwartz disclose the gas sampling instrument of claim 1 above. Lenz further discloses the elongated casing is formed as a tube (Fig. 5A illustrates gas sampling tube of air sampling device 106).
With respect to claim 6, Lenz and Schwartz disclose the gas sampling instrument of claim 5 above. Lenz further discloses the sample intake opening is formed on a cylindrical side of the tube (Fig. 5B illustrates the air inlet port 148 of air sampling device 106 is formed on a cylindrical side of sampling tube 140).
With respect to claim 7, Lenz and Schwartz disclose the gas sampling instrument of claim 6 above. Lenz further discloses the sample intake opening forms a slit opening having a Fig. 5B illustrates a circular inlet port 148 on the sampling tube).
With respect to claim 8, Lenz and Schwartz disclose the gas sampling instrument of claim 1 above. Lenz further discloses a circular inlet port 148 on the sampling tube. Lenz is silent about the sample intake opening being a variable width along the length. However, it would have been an obvious matter of design choice to employ a variable width inlet port along the tube, since such a modification would have involved a mere change in the size of the sample port on sampling tube. A change in size is generally recognized as being within the level of ordinary skill in the art. Furthermore, applicant has not disclosed that using variable width inlet port along the sampling tube solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Lenz’s circular gas inlet port.
With respect to claim 9, Lenz and Schwartz disclose the gas sampling instrument of claim 1 above. Lenz further discloses the sample intake opening forms an extended two-dimensional surface (Fig. 5A illustrates gas inlet port 148 forms an extended two-dimensional surface).
With respect to claim 10, Lenz and Schwartz disclose the gas sampling instrument of claim 1 above. Lenz further discloses the elongated casing is bent to sample in two or more dimensions (Figs. 5A-5C illustrate the elongated gas sampling tube 140 is bent to sample in two or more dimensions).
With respect to claim 11, Lenz and Schwartz disclose the gas sampling instrument of claim 1 above. Lenz is silent about one or more layers of the membrane form a flow control feature for passage of sample gas into the cavity.
[0023] discloses the membrane 13 has a porous supporting body 20 that is permeable to gas and a thin filter layer 21 of SiO2 or quartz of a few nm thickness).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lenz with the teachings of Schwartz so that Lenz’s inlet port will have a gas permeable multiple layer membrane as disclosed in Schwartz’s invention in order to enhance Lenz’s device to have the ability to block water and other foreign matters from getting into the sampling tube for the predictable benefit of preventing contamination of the emission sensor and prolonging the life of the emission-detecting device/system.  
With respect to claim 12, Lenz and Schwartz disclose the gas sampling instrument of claim 1 above. Lenz is silent about one or more layers of the membrane have chemically-specific transfer properties (¶[0023] discloses the membrane 13 has a porous supporting body 20 that is permeable to gas and a thin filter layer 21 of SiO2 or quartz of a few nm thickness).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lenz with the teachings of Schwartz so that Lenz’s inlet port will have a gas permeable, chemically different, multiple layer membrane as disclosed in Schwartz’s invention in order to enhance Lenz’s device to have the ability to block water and other foreign matters from getting into the sampling tube for the predictable benefit of preventing contamination of the emission sensor and prolonging the life of the emission-detecting device/system.  
With respect to claims 13 and 16, Lenz and Schwartz disclose the gas sampling instrument/assembly of claim 1 and 15 above. Lenz is silent about the at least one port is configured to communicate vacuum pressure to the cavity to draw sample gas.
Schwartz in paragraph [0031] discloses vacuum pump device is connected to cell 10 in order to draw mixture of buffer gas and tracer gas from the cell 10.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lenz with the teachings of  Schwartz so that Lenz’s emission-detecting device will have a vacuum pump connected to the sampling tube in order to provide negative pressure within the tube as disclosed in Schwartz invention for the predicable benefit of increasing the drawing rate of gaseous samples from the ambient environment through the inlet port.            
With respect to claim 14, Lenz and Schwartz disclose the gas sampling instrument of claim 13 above. Lenz further discloses the at least one port is arranged on a longitudinal end of the elongated casing (Fig. 1 and 5B illustrate the inlet port is arranged on the longitudinal end of the sampling tube).
With respect to claim 18, Lenz and Schwartz disclose the leak detection assembly of claim 15 above. Lenz further discloses the gas analysis system is further configured to analyze sample gas to characterize the leak source (FIG. 9 illustrates a portable monitoring system being used to monitor gas emissions (e.g., methane) from a buried gas pipeline. Buried gas pipelines can develop a leak and allow gas to leak into the surrounding soil).
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz and Schwartz as applied to claim 15 above, and further in view of Wong.
With respect to claim 17, Lenz and Schwartz disclose the leak detection assembly of claim 15 above. Lenz discloses the portable sampling device 106 is grasped by the surveyor. 
Wong, related to methods for mapping airborne concentrations of airborne matter in an emission plume, discloses the elongated casing is mounted on a vehicle at an angle such that flow delay in the cavity is compensated for by forward motion of the vehicle (FIG. 5 shows a mobile, ground based land conveyance comprising a plurality of matter samplers mounted at defined heights above the ground surface. The path of the matter samplers is indicated in the dashed lines).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lenz with the teachings of Wong so that the portable sampling device of Lenz will mounted in a vehicle instead of carried by a surveyor as disclosed in Wong’s invention in order for the predicable benefit of preforming sample analysis to support determination of conditions of the leak in vast land fill area. Doing so increases efficiency of sample detection process.            
With respect to claim 19, Lenz and Schwartz disclose a method of detecting a leak source as shown in claim 1 above. However, Lenz and Schwartz is silent about the method comprising: mounting a gas sampling instrument to a vehicle.
Wong further mounting a gas sampling instrument to a vehicle (FIG. 5 shows a mobile, ground based land conveyance comprising a plurality of matter samplers mounted at defined heights above the ground surface. The path of the matter samplers is indicated in the dashed lines).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lenz with the teachings 
With respect to claim 20, Lenz, Schwartz and Wong disclose the method of claim 19 above. Lenz is silent about applying vacuum pressure to the cavity of the gas sampling instrument to draw sample gas through the membrane into the cavity.
Schwartz in paragraph [0031] discloses vacuum pump device is connected to cell 10 to apply vacuum pressure in order to draw mixture of buffer gas and tracer gas from the cell 10.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lenz with the teachings of  Schwartz so that Lenz’s emission-detecting device will have a vacuum pump connected to the sampling tube in order to provide negative pressure within the tube as disclosed in Schwartz invention for the predicable benefit of increasing the drawing rate of gaseous samples from the ambient environment through the inlet port. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gedeon Kidanu whose telephone number is (571)270-0591.The examiner can normally be reached on Monday through Friday / 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861                                                                                                                                                                                                        

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861